        Case 2:20-cv-04055-GAM Document 13 Filed 09/24/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MELVIN JOHNAKIN                     :                     CIVIL ACTION
INDIVIDUALLY AND ON BEHALF OF ALL   :
OTHERS SIMILARLY SITUATED           :
                                    :
          v.                        :
                                    :
                                    :
UNITED STATES POSTAL SERVICE, et al :                     NO.: 20-cv-04055


                                     ORDER

             AND NOW, this 24TH day of SEPTEMBER 2020, it is hereby

             ORDERED that the above-captioned case is directly reassigned from

the calendar of the Honorable Anita B. Brody, to the calendar of the Honorable

Gerald A. McHugh, as related to Commonwealth of Pennsylvania, et al v. Louis

DeJoy, et al., Civil Action No.: 20-cv-04096.

                                                FOR THE COURT:


                                                JUAN R. SÁNCHEZ
                                                Chief Judge


                                                ATTEST:


                                                ________________________
                                                KATE BARKMAN
                                                Clerk of Court
